MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                        FILED
regarded as precedent or cited before any                                           Sep 28 2020, 8:54 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary A. Witte                                         Curtis T. Hill, Jr.
Locke & Witte                                            Attorney General of Indiana
Fort Wayne, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony L. McDaniels,                                    September 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-824
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         02D05-1909-F6-1221
                                                         02D05-1910-F6-1334
                                                         02D06-1902-CM-448



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020                Page 1 of 7
                                                 Case Summary
[1]   In this consolidated appeal, Anthony McDaniels (“McDaniels”) challenges his

      aggregate three-year sentence for his two Level 6 felony convictions. The only

      issue he raises on appeal is whether his sentence is inappropriate in light of the

      nature of the offenses and his character.


[2]   We affirm.



                                   Facts and Procedural History
[3]   On August 19, 2019, in cause number 02D06-1902-CM-448 (“Cause No. 448”),

      McDaniels pled guilty to operating a motor vehicle without a license, as a Class

      C misdemeanor.1 The court sentenced McDaniels to sixty days incarceration,

      suspended, with twenty hours of community service. McDaniels was

      subsequently charged with possession of methamphetamine, as a Level 6

      felony,2 and possession of paraphernalia, as a Class C misdemeanor,3 in cause

      number 02D05-1909-F6-1221 (“Cause No. 1221”), and resisting law

      enforcement by use of a vehicle, as a Level 6 felony,4 resisting law enforcement




      1
        Ind. Code § 9-24-18-1(a). McDaniels also admitted to failing to regard a traffic signal, as a Classs C
      infraction. I.C. § 9-21-3-7 & -3-11.
      2
          I.C. § 35-48-4-6.1(a).
      3
          I.C. § 35-48-4-8.3(b)(1).
      4
          I.C. § 35-44.1-3-1(a)(3), (c)(1)(A).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020                    Page 2 of 7
      by fleeing, as a Class A misdemeanor,5 and operating a motor vehicle without a

      license with a prior unrelated conviction, as a Class A misdemeanor, 6 in cause

      number 02D05-1910-F6-1334 (“Cause No. 1334”). At a November 4, 2019,

      plea hearing, McDaniels pled guilty to the two charges in Cause No. 1221, and

      to the three charges in Cause No. 1334. On that same date, McDaniels was

      ordered into the drug court program in all three criminal cases.


[4]   On February 18, 2020, McDaniels was terminated from the drug court program

      in all three cases due to his failure to report to court as instructed, failure to

      appear for drug screening as instructed, and unsuccessful discharge from the

      Road to Recovery residential drug treatment program. The trial court held a

      sentencing hearing in all three criminal cases on March 24, 2020, at which the

      trial court stated:


                 The Court does find as aggravating circumstances your juvenile
                 and adult criminal record with failed efforts at rehabilitation
                 covering a period of time from 2013 to 2020, where you were
                 given the benefit of informal adjustments through the juvenile
                 court system with operational supervision, family counseling,
                 and individual counselling. As an adult, you’ve got one
                 misdemeanor conviction and one prior felony conviction with
                 probation, short jail sentences, longer jail sentences, community
                 service, and ultimately, the Drug Court Program. In F6-1334, an
                 additional aggravating circumstance is that you were on bond at
                 the time you committed those offenses. I do find as mitigating
                 circumstances your plea of guilty and acceptance of responsibility



      5
          I.C. § 35-44.1-3-1(a)(3).
      6
          I.C. § 9-24-18-1(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020   Page 3 of 7
              and the remorse that you’ve expressed here in court, as well as to
              the writer of the pre-sentence report and to your attorney.


      Tr. 02D05-1909-F6-1221 at 21.


[5]   In Cause No. 448, the court ordered McDaniels to serve his previously-

      suspended sixty-day sentence. In Cause No. 1221, the court sentenced

      McDaniels to one and one half years for possession of methamphetamine and

      sixty days for possession of paraphernalia, to be served concurrently with each

      other, but consecutively to the sentence imposed in Cause No. 448. In Cause

      No. 1334, the trial court sentenced McDaniels to one and one half years for

      resisting with a vehicle, one year for resisting by fleeing, and one year for

      operating without a license, all to be served concurrently with one another, but

      consecutively to the sentences imposed in the other causes. Thus, McDaniels’s

      aggregate sentence for all six convictions in the three criminal cases was three

      years and sixty days. McDaniels now appeals his aggregate three-year sentence

      for the two Level 6 felonies.



                                 Discussion and Decision
[6]   McDaniels contends that his sentence for the two Level 6 felonies is

      inappropriate in light of the nature of the offense and his character. Article 7,

      Sections 4 and 6 of the Indiana Constitution “authorize[] independent appellate

      review and revision of a sentence imposed by the trial court.” Roush v. State,

      875 N.E.2d 801, 812 (Ind. Ct. App. 2007) (alteration in original). This

      appellate authority is implemented through Indiana Appellate Rule 7(B). Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020   Page 4 of 7
      Revision of a sentence under Rule 7(B) requires the appellant to demonstrate

      that his sentence is “inappropriate in light of the nature of his offenses and his

      character.” Ind. Appellate Rule 7(B); see also Rutherford v. State, 866 N.E.2d

      867, 873 (Ind. Ct. App. 2007).


[7]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). The principal role of appellate review is to attempt to “leaven the

      outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

      end of the day turns on “our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Id. at 1224. The question is not whether another

      sentence is more appropriate, but rather whether the sentence imposed is

      inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

      Deference to the trial court “prevail[s] unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[8]   We begin by noting that McDaniels’s sentences for his two Level 6 felonies are

      within the statutory sentencing range and are not at the highest level of the




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020   Page 5 of 7
      range.7 Moreover, our review of the record discloses nothing remarkable about

      the nature of the offenses that would warrant revising McDaniels’s sentences.

      “The nature of the offense is found in the details and circumstances of the

      commission of the offense and the defendant’s participation.” Zavala v. State,

      138 N.E.3d 291, 301 (Ind. Ct. App. 2019) (quotation and citation omitted),

      trans. denied. Here, it is noteworthy that McDaniels was serving a suspended

      sentence at the time he committed the five crimes, including the two felonies, in

      Cause Nos. 1221 and 1334.


[9]   Nor does the nature of McDaniels’s character warrant a sentence revision.

      “The significance of a criminal history in assessing a defendant’s character and

      an appropriate sentence varies based on the gravity, nature, and number of

      prior offenses in relation to the current offense.” Denham v. State, 142 N.E.3d

      514, 517 (Ind. Ct. App. 2020) (quotation and citation omitted), trans. denied.

      McDaniels has contact with law enforcement going back to juvenile charges in

      2013 for what would be criminal mischief and resisting law enforcement if

      committed by an adult and a 2016 conviction as an adult for forgery as a Level

      6 felony. Both as a juvenile and an adult, McDaniels was given multiple

      opportunities to obtain drug treatment and avoid imprisonment. As a juvenile,

      McDaniels was given an informal adjustment with family and individual

      counseling, but he was ultimately “unsatisfactorily discharged from probation.”



      7
        Under Indiana Code Section 35-50-2-7(b), a person who commits a Level 6 felony “shall be imprisoned for
      a fixed term of between six (6) months and two and one-half (2 ½) years, with the advisory sentence being
      one (1) year.” McDaniels was sentenced to one and a half years for each of his Level 6 felonies.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020              Page 6 of 7
       App. V. II at 65. As an adult, he was given “probation, short jail sentences,

       longer jail sentences, community service,” and referral to the drug court

       program. Tr. 02D05-1909-F6-1221 at 21. Despite all of these opportunities to

       obtain services and/or avoid imprisonment, McDaniels committed the six

       additional crimes in Cause Nos. 1221 and 1334, including the two Level 6

       felonies. His criminal history and repeated failure to take advantage of

       opportunities to avoid imprisonment reflect poorly on his character.


[10]   McDaniels contends that one-year sentences for each Level 6 felony and/or

       suspended sentences with required drug abuse treatment would be the “better

       option[s].” Appellant’s Br. at 19. However, our review of a defendant’s

       sentence under Rule 7(B) does not attempt to determine whether another

       sentence might be more appropriate; rather, the test is whether the sentence is

       inappropriate. See, e.g., Pedigo v. State, 146 N.E.3d 1002, 1014 (Ind. Ct. App.

       2020), trans. denied. We cannot say that McDaniels’s aggregate sentence of

       three years imprisonment for his two Level 6 felony convictions is inappropriate

       in light of the nature of the offenses and his character.


[11]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-824 | September 28, 2020   Page 7 of 7